Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 28} I agree with the majority’s holding, except that I would also require Hales to pay $280,000 in restitution as a condition precedent to reinstating his law license. Therefore, I respectfully dissent in part.
{¶ 29} The majority states that “[ojrdering respondent to pay restitution would further respondent’s rehabilitation.” Majority opinion at ¶ 26. Nevertheless, following Cleveland Bar Assn. v. Gay (2002), 94 Ohio St.3d 404, 763 N.E.2d 585, the majority holds that the respondent is not required to pay restitution as a condition of reinstatement.
{¶ 30} In Gay, the court considered whether attorney James Gay, who had been indefinitely suspended, should be reinstated to the bar. One of the conditions of Gay’s reinstatement was that he prove that he had paid restitution, which included a $50,000 malpractice judgment in favor of Johnnie Jones, one of Gay’s former clients. Id. at 585-586, 763 N.E.2d 585. On the morning of his reinstatement hearing, Gay filed bankruptcy, and the bankruptcy court later discharged the malpractice judgment. Id. at 404-405, 763 N.E.2d 585.
{¶ 31} We had to determine whether Gay was still required to pay the $50,000 in restitution in light of the bankruptcy court’s discharge of the underlying malpractice judgment. With no independent analysis of the statute, we accepted *348the board’s determination that Section 525(a), Title 11, U.S.Code, prevented us from requiring Gay to pay restitution as a condition of reinstatement to the bar. Gay, 94 Ohio St.3d at 405-406, 763 N.E.2d 585. I dissented in Gay because I believed that Section 525(a) did not prevent the court from imposing restitution as a condition of our reinstatement of Gay’s law license. Id. at 406-407, 763 N.E.2d 585. I continue to embrace that position.2
{¶ 32} Section 525(a) provides:
{¶ 33} “[A] governmental unit may not deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a grant against, deny employment to, terminate the employment of, or discriminate with respect to employment against, a person that is or has been a debtor under this title or a bankrupt or a debtor under the Bankruptcy Act, or another person with whom such bankrupt or debtor has been associated, solely because such bankrupt or debtor is or has been a debtor under this title or a bankrupt or debtor under the Bankruptcy Act, has been insolvent before the commencement of the case under this title, or during the case but before the debtor is granted or denied a discharge, or has not paid a debt that is dischargeable in the case under this title or that was discharged under the Bankruptcy Act.” (Emphasis added.)
{¶ 34} This provision prevents a government entity from denying the reinstatement of a license solely because the applicant has been a bankruptcy debtor. But we impose restitution in disciplinary cases to rehabilitate the disciplined attorneys and to protect the public. I do not believe Section 525(a), Title 11, U.S.Code, prevents this court from enforcing restitution as a condition of reinstatement to the bar.
{¶ 35} “[T]he disciplinary process exists not to punish the offender but to protect the public.” Akron Bar Assn. v. Catanzarite, 119 Ohio St.3d 313, 2008-Ohio-4063, 893 N.E.2d 835, ¶ 37, citing Disciplinary Counsel v. Agopian, 112 Ohio St.3d 103, 2006-Ohio-6510, 858 N.E.2d 368, ¶ 10, citing Disciplinary Counsel v. O’Neill, 103 Ohio St.3d 204, 2004-Ohio-4704, 815 N.E.2d 286, ¶ 53, and Ohio State Bar Assn. v. Weaver (1975), 41 Ohio St.2d 97, 100, 70 O.O.2d 175, 322 N.E.2d 665. We have also recognized that rehabilitating disciplined lawyers is another goal of the disciplinary process. See Ohio State Bar Assn. v. Johnson, 96 Ohio St.3d 192, 2002-Ohio-3998, 772 N.E.2d 1184, ¶ 7.
*349{¶ 36} “Restitution is often made a condition of reinstatement to the practice of law * * Dayton Bar Assn. v. Gerren, 110 Ohio St.3d 297, 2006-Ohio-4482, 853 N.E.2d 302, ¶ 23. “It is part of the rehabilitation process and a goal of rehabilitation. See People v. Huntzinger (Colo.1998), 967 P.2d 160; In re Levine (1993), 174 Ariz. 146, 176, 847 P.2d 1093, 1123, [fn. 21] (the Supreme Court of Arizona imposed a postdischarge disciplinary sanction of restitution as a term of probation because the restitution was part of the rehabilitative process of the disciplinary proceeding); People v. Sullivan (Colo.1990), 802 P.2d 1091; Brookman v. State Bar of California (1988), 46 Cal.3d 1004, 251 Cal.Rptr. 495, 760 P.2d 1023.” Gay, 94 Ohio St.3d at 407, 763 N.E.2d 585 (Lundberg Stratton J., dissenting).
{¶ 37} The California Supreme Court has held that “Section 525(a) of the Bankruptcy Act precludes suspension of a license to practice law ‘solely because’ an attorney has failed to pay a debt that was discharged in bankruptcy, but it does not preclude suspension for professional misconduct that happened to culminate in the attorney’s bankruptcy. Nor, contrary to petitioner’s position, does section 525(a) appear to preclude restitution ordered as a condition of properly imposed suspension and probation. Such restitution is not imposed ‘solely because’ the attorney has failed to pay a debt discharged in bankruptcy; instead, it is imposed in order to protect the public and to help rehabilitate the State Bar member.” Brookman v. State Bar of California, 46 Cal.3d 1004, 1008, 251 Cal.Rptr. 495, 760 P.2d 1023. The court in Brookman ultimately concluded that “nothing in the Bankruptcy Act, or the cases interpreting that act, prevents imposition of restitution as a condition of probation in an attorney disciplinary matter — even if the underlying subject of the restitution has previously been discharged in bankruptcy, and thus cannot be collected as a debt as such.” Id. at 1009, 251 Cal.Rptr. 495, 760 P.2d 1023; see also Hippard v. State Bar of California (1989), 49 Cal.3d 1084, 1093, 264 Cal.Rptr. 684, 782 P.2d 1140 (requiring restitution as a condition of reinstatement of law license was proper despite discharge of underlying debt in bankruptcy).
{¶ 38} Consistent with the reasoning of the California Supreme Court in Brookman and Hippard, I believe that Section 525(a), Title 11, U.S.Code does not prevent the court from requiring the attorney to pay restitution as a condition of reinstating the attorney’s law license, even when the attorney has discharged the underlying debt through bankruptcy. The majority opinion permits suspended attorneys to escape rehabilitation merely by filing bankruptcy, which harms the public and is contrary to a plain reading of Section 525(a).
{¶ 39} Therefore, I would require Hales to pay $280,000 in restitution as part of his sanction. Accordingly, I respectfully dissent in part.
Jonathan B. Cherry, Bar Counsel; Gregory L. Arnold; and Spengler Nathan-son, P.L.L., and James P. Silk Jr., for relator.
George Gernot III, for respondent.

. In Dayton Bar Assn. v. Gerren, 110 Ohio St.3d 297, 2006-Ohio-4482, 853 N.E.2d 302, this court applied Gay, 94 Ohio St.3d 404, 763 N.E.2d 585, in holding that an attorney would not have to pay restitution as a condition of having his law license reinstated if he discharged the underlying debt in bankruptcy. Although I joined the majority in Gerren in applying Gay as the law of the case, I believe we need to revisit Gay because it interprets Section 525(a), Title 11, U.S.Code too broadly.